Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 2/20/22 has been considered.
Allowable Subject Matter
Claims 1-18 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
The claimed system for processing an audio signal which includes the combination an arrangement of a filter, first and second filter modules, compressor, processing module, band splitter that spits the processed signal into a first low band signal and at least one other signal and summing module to process and combine signals in the arrangement to create a combined signal as set forth in claim 1 is neither taught by nor an obvious variation of the art of record.  The limitations of claims 2-9 depend upon those features of claim 1. The claimed system for processing an audio signal which includes the combination an arrangement of a filter, first and second filter modules, compressor, processing module, band splitter that spits the processed signal into a first high band signal and at least one other signal and summing module to process and combine signals in the arrangement to create a combined signal as set forth in claim 10 is neither taught by nor an obvious variation of the art of record.  The limitations of claims 11-18 depend upon those features of claim 10.  The approved terminal disclaimer filed 4/27/22 has overcome the closet applied art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.
 Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
















								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        5/2/22